433 F.2d 1311
75 L.R.R.M. (BNA) 2848, 76 L.R.R.M. (BNA) 2602,64 Lab.Cas.  P 11,313, 65 Lab.Cas.  P 11,579
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.AERO ENGINEERING CORPORATION, Respondent.
No. 29614.
United States Court of Appeals, Fifth Circuit.
Dec. 2, 1970, Rehearing Denied and Rehearing En Banc DeniedFeb. 16, 1971.

Application for Enforcement of an Order of the National Labor Relations Board (Texas Case).
Clifford W. Potter, Regional Director, N.L.R.B., Houston, Tex., Warren M. Davison, Washington, D.C., Arnold Ordman, Gen., Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, John I. Taylor, Jr., Atty., N.L.R.B., for petitioner.
James V. Carroll, III, Andrews, Kurth, Campbell & Jones, Houston, Tex., for respondent.
Before JONES, GEWIN and CLARK, Circuit Judges.
PER CURIAM:


1
The National Labor Relations Board made findings that the respondent, Aero Engineering Corporation, was in violation of section 8(a)(5) and (1) of the National Labor Relations Act for refusing to bargain with a union which it found to represent a group of the respondent's employees.  The Board entered an order directing the respondent to cease and desist from violations of the Act, to bargain when requested, and to post appropriate notices.  The Board seeks enforcement of its order.  There is substantial evidence on the record as a whole to sustain the Board's findings and the law requires that its order be enforced.  A discussion of the facts and of the pertinent law would not serve as an aid to the decision of future controversies.  The order of the Board will be enforced.


2
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

3
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.